Citation Nr: 1634428	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-29 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

These matters are on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a May 2016 Travel Board hearing.  A transcript of that hearing is associated with the claims file


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to active duty service.

2.  The Veteran's tinnitus is at least as likely as not related to his now service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims being adjudicated are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss and tinnitus are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may alternatively be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

During an August 2011 VA examination, the Veteran was diagnosed with bilateral hearing loss and tinnitus.  Accordingly, the requirements for Shedden and Wallin element (1) have been met. 

The Veteran's service treatment records were determined by the AOJ to be unavailable/missing.  See September 2011 Memorandum.  However, in giving due consideration for the places, types, and circumstances of the Veteran's service, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  Specifically, his DD-214 documents his occupation during service as a cavalry scout.  It also indicates that he received expert badges with the rifle and machine gun.  He testified that he attributed his hearing loss to noise from weaponry and helicopters during service.  See May 2016 Hearing Trans.  

A nexus opinion was sought in August 2011.  In pertinent part, the VA examiner indicated that it would be speculative as to whether or not the Veteran's current hearing loss disability was from military noise exposure or from the natural aging process.  Although the configuration of the Veteran's hearing loss is not characteristic of a noise-induced hearing loss, he stated there are no records to confirm/deny loss in the service.

During the May 2016 hearing, the Veteran competently testified that he has had hearing loss and tinnitus since service.  There is no evidence contradicting this testimony.  The undersigned also found him to be credible.

In view of the foregoing, the Board finds that the evidence is at least in equipoise.  The benefit-of-the-doubt rule is thereby applicable.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  

The examiner also opined that the Veteran's tinnitus is at least as likely as not associated with his hearing loss.  As service connection for hearing loss is granted herein and there is a positive nexus associating the Veteran's tinnitus to his hearing loss, the requirements of Wallin elements (2) and (3) have been met.  Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


